Citation Nr: 1030106	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-24 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from November 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in March 2006, a statement of the case 
was issued in April 2006, and a substantive appeal was received 
in August 2006.


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss in the right 
ear meeting the criteria to be considered disabling for VA 
compensation purposes; the Veteran has only left hearing loss 
disability for VA compensation purposes.

2.  Hearing loss was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is any current 
hearing loss otherwise related to such service.

3.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is any current tinnitus 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
incurred in or been aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In a letter sent in September 2005, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, the letter advised 
the Veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the December 2005 RO rating decision on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an April 2007 VCAA letter provided the notice 
contemplated by Dingess.  The appellant was provided with notice 
of the types of evidence necessary to establish a disability 
rating and an effective date for any rating that may be granted, 
and this letter explained how VA determines disability ratings 
and effective dates.  The Board notes that the Dingess notice in 
this case was untimely, as it was provided after the most recent 
RO-level readjudication of the claims on appeal.  However, the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of final decision with respect to the issues decided 
below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the appellant has been prejudiced thereby).  The Board notes that 
the notice was provided more than three years ago, and that the 
Veteran has participated in the development of his claim in the 
intervening three years, including as reflected in the submission 
of his representative's July 2010 appellate brief.  Moreover, the 
Veteran is represented by a national service organization, which 
would have actual knowledge of the information in question.  It 
is appropriate to assume that the Veteran's representative 
included the information contemplated by Dingess in his guidance 
to the Veteran.  Finally, as the decision below finds that 
service connection is not warranted in this case, no new ratings 
or effective dates will be assigned; any questions as to such 
assignments are therefore rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent evidence.  
All available pertinent records, in-service, post-service VA, and 
private medical records have been obtained.  The Veteran has been 
afforded a VA examination pertinent to the claims decided below; 
the pertinent October 2005 VA examination report with medical 
opinion is of record.  The Board finds that the examination and 
report are fully adequate to allow for informed appellate review.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims, as explained in written correspondence 
including his May 2006 notice of disagreement, that he suffers 
from hearing loss and tinnitus due to in-service noise exposure, 
particularly during his tour of Vietnam, from tanks, weaponry, 
armored carriers, and explosions.  He further explained in his 
August 2006 substantive appeal submission that during service he 
was involved in aerial reconnaissance to an extent just short of 
qualifying for an air medal; the Veteran described that these 
flights exposed him to the engine noise and extreme wind noise.

The Veteran contends that he has not experienced significant 
acoustic trauma prior to nor since service, and thus suggests 
that his current hearing loss and tinnitus are attributable to 
his military service.

Service treatment records show that the Veteran's hearing was 
clinically normal with no pertinent abnormalities noted during 
his service entrance examination in October 1969.  The Veteran's 
July 1971 separation examination report also shows clinically 
normal hearing; although no audiometric testing was performed, 
whispered voice testing was '15/15' bilaterally and the Veteran's 
ears were expressly noted to be clinically normal with no 
pertinent defects or symptom complaints noted.  There is no 
service treatment record presenting any suggestion of hearing 
loss, tinnitus, or any other pertinent pathology of the ears.  
The Board does note that an October 1970 makes reference to 
possible otitis externa in connection with the Veteran's 
complaint of jaw pain at that time, but this notation was clearly 
entered to reflect the doctor's impression of "doubt" that the 
Veteran's symptoms were manifestations of any otitis externa.  
Thus, in sum, there is no indication of any pertinent ear 
pathology or manifestation of hearing loss or tinnitus during 
service.

The earliest pertinent showing of symptoms in post-service 
treatment record in the claims file is dated in 2005, showing 
hearing loss and tinnitus.

To assist the Veteran with his claim, VA afforded the Veteran a 
VA examination in October 2005.  The examiner reviewed the claims 
file in conjunction with the examination.  The Veteran reported a 
history of bilateral hearing problems for 25 years, with the left 
ear more severe than the right.  The Veteran reported unilateral 
tinnitus of the left ear for the past 15 to 20 years.  The 
Veteran described that he worked in carpentry and as a drilling 
service manager, and consistently used hearing protection in his 
civilian work.  The Veteran also reported that he first fired a 
weapon as a child (right handed) and last fired weapons 15 years 
prior to the examination.  Additionally, the Veteran reported 
woodworking and snowmobile noise exposure in his history.

October 2005 audiological evaluation of the veteran indicated 
pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
35
25
LEFT
40
35
25
60
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 100 percent in the left ear.

First, the Board notes that these quantified findings concerning 
hearing acuity in the right ear indicate that the Veteran does 
not have an auditory threshold of 40 decibels or greater in any 
of the frequencies; nor 26 decibels or greater for at least three 
of the frequencies in the right ear.  Further, the Veteran's 
speech recognition score using the Maryland CNC Test was not less 
than 94 percent in the right ear.  Therefore, the Veteran's right 
ear does not manifest in hearing loss disability for VA 
compensation purposes.  In the absence of proof of a present 
disability, there can be no valid claim for service connection 
(for the right ear hearing loss) as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

There is no contrary evidence of record showing qualifying 
medical evidence of current hearing loss disability in the right 
ear.  As service connection for hearing loss for the right ear 
cannot be granted due to the fact that the evidence shows no 
hearing loss disability in the right ear, the Board turns its 
attention to consideration of service connection for hearing loss 
of the left ear and for tinnitus.

The audiological results shown for the left ear in the October 
2005 VA examination report do meet the criteria for consideration 
as hearing loss disability for VA purposes.  Additionally, 
tinnitus was diagnosed in the left ear based upon the Veteran's 
own subjective report of symptomatology.  This satisfies the 
requirement that the disabilities be currently diagnosed in the 
left ear, and raises the question of whether either current 
disability is etiologically linked to the Veteran's military 
service.  In this regard, however, the VA examiner concluded that 
neither disability was etiologically linked to service.  The 
examiner explained that, based upon review of the claims file and 
consideration of the Veteran's reported history, that the 
Veteran's hearing loss and tinnitus was multifactorial and the 
exact degree of military involvement was undeterminable.  The 
examiner's discussion, however, is further instructive.  The 
examiner explains that barring a specific influence, both ears 
should deteriorate at the same rate, and cites that the Veteran 
was unable to provide information suggesting that the difference 
in hearing in the left ear was due to military influence.  The 
Board notes that this appears to be significant due to the fact 
that the Veteran's left ear hearing loss is greater than that of 
the right ear and, in fact, only the left ear manifests in 
hearing loss disability for VA purposes.  The examiner also cited 
that a service audiometric evaluation from 1969 showed normal 
thresholds.  The examiner opined that the left ear hearing loss 
and tinnitus are more likely due to factors other than military 
noise exposure.

The Board acknowledges that the October 2005 VA examination 
report opines that military service was as likely as not a cause 
of a portion of the Veteran's right ear hearing loss.  The Board 
again notes that service connection for hearing loss in the right 
ear cannot be warranted in this case as the extent of current 
hearing loss in the right ear is shown to not be disabling for VA 
purposes.  Furthermore, the Board has considered whether the 
examiner's comments suggest that any significant aspect of the 
Veteran's hearing loss in the left ear may be related to military 
service, on the basis that there is no known reason to 
distinguish the impact of military service as impacting one ear 
more than the other.  However, there remains no basis for a grant 
of service connection in this case.  Under the terms of the VA 
examiner's explained analysis, which found no reason to conclude 
that one ear was more affected by military service than the 
other, any suggested in-service impact upon the Veteran's left 
ear hearing acuity could not be considered to be greater in 
significance than the impact upon the right ear hearing acuity.  
As the examiner comments upon the military service only in 
connection with the Veteran's right ear hearing acuity, which is 
not disabling, and only as a part of a multifactorial picture, 
there is no basis for finding any suggested nexus between the 
left ear hearing loss disability and the Veteran's military 
service.  The examiner clearly indicates that the Veteran's left 
ear disability is more likely due to "factors other than 
military noise exposure" based upon all of the information 
available.

As the examiner offered this opinion based upon review and 
discussion of the service treatment records, the claims file, and 
the Veteran's own account of his history, the Board finds that 
this conclusion is probative and it does not support a basis for 
a grant of service connection for hearing loss or tinnitus of the 
left ear.  Although the Veteran's representative suggests, in the 
July 2010 brief, that the October 2005 VA examination report can 
be interpreted to support the Veteran's claim, the Board cannot 
find that attribution of a portion of the Veteran's non-disabling 
reduction in right ear hearing acuity provides a basis for 
service connection for left ear disability when the report 
expressly indicates that the left ear's distinct disability is 
more likely attributed to non-military factors.  The Board is not 
free to substitute its own judgment in matters of medical 
causation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran objects to the October 2005 VA examination report on 
a number of grounds, as summarized in his contentions in his 
August 2006 substantive appeal submission.

The Veteran contends that the October 2005 VA audiometric testing 
does not accurately reflect the extent of his hearing loss 
because it did not feature background noise, as was reportedly 
involved in an audiometric test discussed below.  However, the 
Board notes that the VA audiometric testing is standardized in 
conformance with VA regulations; any testing deviating from the 
required standardized conditions and procedures would not produce 
probative evidence of the hearing loss meeting the criteria to be 
considered disabling for VA purposes.  To the extent that the 
Veteran may object to the regulations and required testing 
standards, the Board notes that it has no authority to alter 
them.

The Veteran also contends that he was only occasionally around 
drilling and field work in his civilian occupation, and always 
with hearing protection.  The Veteran acknowledged having used a 
snowmobile, but expressed that it was only during one winter.  
The Veteran did not otherwise address other the civilian noise 
exposure he reported to the VA examiner, such as civilian use of 
weapons, woodworking, and carpentry.  In any event, the Board 
notes that the VA examiner's report indicates that the Veteran's 
military service noise exposure did not involve any factors that 
would impact one ear more than the other; as only the Veteran's 
left ear has tinnitus and hearing loss disability for VA 
purposes, the VA examiner's conclusion that the left ear hearing 
loss is not likely related to military service stands to reason 
even considering the Veteran's belief that his non-military noise 
exposure was of relatively minor significance to the etiology.  
The Board notes that the Veteran's August 2006 statement that he 
has never been exposed to acoustic trauma outside of military 
service is not consistent with his own statements to the VA 
examiner and elsewhere in the August 2006 statement (in which he 
attempts to minimize the significance of acknowledged non-
military noise exposure, but acknowledges the occurrence of some 
non-military noise exposure).  The Board finds that the Veteran's 
objections to the October 2005 VA examination report do not 
identify any basis for finding the competent medical examination 
report to be less than probative on the key diagnostic and 
etiological questions in this case.

The Veteran has submitted a private audiology report dated in 
June 2005.  The Board notes that the evidence submitted presents 
audiometric data in a pictogram format, but no clear quantitative 
interpretation of that data for the purposes of the Board's 
review.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of audiometric 
data).  Furthermore, there is insufficient information in the 
report to allow the Board to determine whether the testing 
conformed to the standardized VA guidelines required for the 
purposes of determining whether hearing loss disability exists 
for VA purposes.  The Board notes that the Veteran himself 
indicated, in his August 2006 substantive appeal, that the 
private audiological testing was different in nature from the VA 
audiological testing (by intentionally featuring background 
noise).  Thus, the Board cannot accord significance to the 
diagnosis of hearing loss in the right ear provided by this 
report; the VA audiology report remains the most probative 
evidence with regard to whether the Veteran has hearing loss 
disability for VA purposes in each ear.  

The Board notes that the June 2005 private audiological 
examination report includes a statement of suggestive etiological 
relevance in this case.  The examiner states that "[i]t is 
conceivable that the loss began upon his military service...."  
This comment can nevertheless be accorded no substantial 
probative value.  It identifies a mere possibility rather than 
any probability.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may not' 
and is too speculative to establish medical nexus); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  See 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (describing 
the concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure speculation 
or remote possibility).

The Board notes that the lack of any post-service medical records 
until 2005 (34 years after service) is probative to the issue of 
chronic disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that no pertinent chronic disability was noted 
during service or for years after service.  The only competent 
probative medical opinion that addresses the issue of a nexus 
between the Veteran's current disabilities and service, 
specifically weighs against such a nexus for the tinnitus and the 
left ear hearing loss that is diagnosed as disabling for VA 
purposes; the Veteran is shown to not have right ear hearing loss 
disability for VA purposes.  As such, the Board finds that a 
preponderance of the evidence weighs against the claims.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
service connection for hearing loss and tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Conclusion

In sum, the Board finds that service connection is not warranted 
for hearing loss or tinnitus in this case.

With regard to the adverse determinations in this decision, the 
Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the most probative evidence 
discussed above with regard to the issues on appeal.  The Board 
acknowledges that the claims file contains a quantity of other 
medical records, but none of the information in these records 
pertinently contradicts the conclusions or cited rationales of 
the medical conclusions and findings found to be most probative 
in the discussion above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that he suffers from hearing loss and tinnitus that 
are etiologically related to his military service.  As a 
layperson, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the clinical etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning hearing loss and tinnitus symptoms.  
However, the Veteran is not competent to establish a specialized 
medical determination such as the specific etiology of his left 
ear hearing loss and tinnitus, nor is he competent to establish a 
diagnosis of right ear hearing loss meeting the specialized 
quantitative criteria to be considered disabling for VA purposes.

It is significant that the Veteran does not claim that the 
disabilities began during service nor does he claim a continuity 
of pertinent symptomatology since the time of his active duty 
military service in this case; the Veteran's active duty military 
service concluded in June 1971, whereas the Veteran claims that 
his hearing loss and tinnitus began in April 1975 (as expressly 
indicated in his filing of these claims in August 2005).  

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's left ear hearing loss 
and tinnitus are unlikely to be attributable to his military 
service.  Even considering the Veteran's lay testimony with 
regard to the matters it is competent to address, the most 
probative evidence weighs against the claims of entitlement to 
service connection that are denied in this case.  Competent 
medical evidence is required to establish an etiological nexus 
between a claimed disability on appeal and military service.  In 
this case, the Board finds that the preponderance of the 
probative evidence of record weighs against finding any such 
nexus for the issues denied in this appeal.

In this case, the most competent evidence shows that the 
Veteran's hearing loss and tinnitus are unlikely to have been 
caused by or aggravated by the Veteran's military service.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and these claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


